UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 15-6383


ROBERT C. SHROUT,

                Petitioner - Appellant,

          v.

EVELYN SEIFERT, Warden,

                Respondent - Appellee.



Appeal from the United States District Court for the Northern
District of West Virginia, at Elkins.    John Preston Bailey,
District Judge. (2:13-cv-00022-JPB-JSK)


Submitted:   May 19, 2015                      Decided: May 22, 2015


Before NIEMEYER and HARRIS, Circuit Judges, and DAVIS, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Robert C. Shrout, Appellant Pro Se. Scott E. Johnson, OFFICE OF
THE ATTORNEY GENERAL, Charleston, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Robert C. Shrout seeks to appeal the district court’s order

accepting the recommendation of the magistrate judge and denying

relief on his 28 U.S.C. § 2254 (2012) petition.                              We dismiss the

appeal for lack of jurisdiction because the notice of appeal was

not timely filed.

      Parties are accorded thirty days after the entry of the

district court’s final judgment to note an appeal, Fed. R. App.

P.   4(a)(1)(A),           unless      the    district     court       extends    the    appeal

period under Fed. R. App. P. 4(a)(5), or reopens the appeal

period under Fed. R. App. P. 4(a)(6).                      “[T]he timely filing of a

notice     of        appeal       in    a     civil    case      is      a     jurisdictional

requirement.”          Bowles v. Russell, 551 U.S. 205, 214 (2007).

      The district court’s judgment was entered on the docket on

August 7, 2014.               The notice of appeal was filed on March 9,

2015.    See Fed. R. App. P. 4(c)(1).                       Because Shrout failed to

file a timely notice of appeal or to obtain an extension or

reopening       of    the     appeal        period,   we   dismiss       the     appeal.      We

dispense    with           oral     argument      because        the    facts      and     legal

contentions          are    adequately        presented     in    the    materials       before

this court and argument would not aid the decisional process.

                                                                                    DISMISSED




                                                 2